

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the "Agreement") is entered into
this 10th day of September, 2008 (the "Effective Date"), by and between Far East
Energy (Bermuda) Ltd., a Bermuda exempted limited liability company (the
"Company") and a wholly-owned subsidiary of Far East Energy Corporation, a
Nevada corporation (the "Parent"), and Dr. Zhendong "Alex" Yang ("Employee").


WHEREAS, the Parent and Employee previously entered into an employment agreement
on November 1, 2003 (the "Prior Agreement");


WHEREAS, with the consent of the Employee, Parent has assigned all of its right,
title and interest in and to the Prior Agreement to the Company;


WHEREAS, the Company and the Employee desire to amend and restate the Prior
Agreement;


WHEREAS, the Company desires to retain Employee as an employee of the Company in
the role of Senior Vice President - Exploration, with Employee's location to be
in or around the metropolitan area of Beijing, the People's Republic of China
(the "PRC") beginning the Effective Date; and


WHEREAS, the Company is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of the Company pursuant to such terms and
conditions and for such consideration.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Employee hereby agree as follows:


1. Term.  The term of employment under this Agreement shall commence and this
Agreement shall commence on the Effective Date and shall continue for a period
ending on the second anniversary of the Effective Date, unless sooner terminated
in accordance with the terms hereof (the "Term").  This Agreement shall be
extended automatically on the same terms and conditions for a period of one year
following the end of the Term unless either party provides notice of termination
in accordance with Section 7(c) and the other terms and conditions of this
Agreement.
 
2. Employment; Duties.  During the period of Employee's employment by the
Company, Employee shall serve as Senior Vice President – Exploration of the
Company and shall have such duties, responsibilities and authority as shall be
consistent with that position as shall be assigned by the Company, acting
through its Chairman and/or President, from time to time.  Unless otherwise
specified, all references to the term "Board" hereunder shall mean the Board of
the Company.  All references to the term "Chairman" shall mean the Chairman of
the Board of the Company.  All references to the term "Compensation Committee"
shall mean the Compensation Committee of the Board of Directors of Parent.
 
3. Compensation.
 
(a) During the period of Employee's employment by the Company, Employee shall
receive an annual base salary of U.S.$182,420 (the "Base Salary") payable in
equal semi-monthly installments. In addition to the Base Salary, subject to the
terms and conditions of this Agreement, during the period of Employee's
employment by the Company, Employee (i) will receive an annual bonus equal to
20% of the Employee's Base Salary, payable in U.S. dollars so long as Employee’s
location of employment hereunder is the PRC (the "International Service Bonus")
and (ii) will be eligible to receive a discretionary performance bonus in an
amount to be determined by the Compensation Committee (or the Board of Directors
of Parent, if the Parent does not have a Compensation Committee) (the
discretionary performance bonus, together with the International Service Bonus,
the "Bonus").  The International Service Bonus shall be payable in equal
semi-monthly installments over the Contract Year (as defined below) commencing
on the Effective Date and over each Contract Year occurring thereafter; provided
that at the time of each such semi-monthly payment Employee is an employee of
the Company hereunder and his location of employment with the Company is in the
PRC. The amount of the International Service Bonus shall be determined based on
the Base Salary at the date the International Service Bonus is due
hereunder.  No International Service Bonus shall be required under this
Agreement or shall be deemed to have been accrued hereunder for any period
occurring after the date of termination of this Agreement, whether or not the
Contract Year relating to such International Service Bonus shall have
begun.  The Compensation Committee (or the Board of Directors of Parent, if the
Parent does not have a Compensation Committee) shall review the Base Salary,
Bonus, and other compensation of Employee based upon performance and other
factors deemed appropriate by the Compensation Committee (or the Board of
Directors of Parent, if the Parent does not have a Compensation Committee) and
make such increases, supplemental bonus payments, or other incentive awards as
it deems fit in its discretion.  Notwithstanding the foregoing, in no event will
the Base Salary be less than an annual rate of U.S.$182,420.  In addition to the
Base Salary, the Bonus and other compensation described in this Section 3, to
the extent permitted by applicable law, Employee shall be entitled to receive
any benefits and fringes (whether subsidized in part, or paid for in full by the
Company) including, but not limited to, medical, dental, life and disability
insurance which the Company now or in the future offers to any of its
professional/technical or management employees, or employees in the same class
as Employee. For purposes of this Agreement, the term "Contract Year" shall mean
the twelve-month period commencing on the Effective Date and ending on the first
anniversary of the Effective Date and each twelve-month period occurring during
the period of Employee's employment by the Company thereafter.
 
(b) During the period of Employee's employment by the Company hereunder, so long
as the Employee's location of employment hereunder is in the PRC, Employee shall
be entitled to receive:
 
(i) an allowance of $30,000 for each Contract Year for vacation or home leave
travel, which allowance shall be payable in twelve equal monthly installments;
 
(ii) the use of one automobile, with a driver provided by the Company; provided
that the Employee will use reasonable efforts to minimize the cost of driver
overtime; and
 
(iii) business class tickets for emergency travel by Employee and/or members of
Employee’s family resident with Employee in the PRC as the result of the serious
illness or death of a parent, step-parent, grandparent, child, step-child,
sibling, or step-sibling.
 
(c) The Company and Employee agree that Employee's income (other than amounts
attributable to any equity awards granted by the Company to Employee) that is
treated as taxable income for U.S. federal income tax purposes ("Covered
Amounts") is eligible for tax equalization considering the United States (the
"U.S.") as the Employee's "stay-at-home" base.  The Company will deduct from the
Employee's pay an amount corresponding to the U.S. federal income tax that he
would have paid had he lived and worked in the State of Texas of the U.S.
(excluding any tax liability incurred due to a violation of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the "Code"))("retained
hypothetical tax"), on all Covered Amounts.  During the term of this Agreement,
the Company and the Employee agree that the Company will pay the cost of the
Employee's tax return preparation for both host and home country taxes.  After
the Employee's tax returns are prepared, the Employee's hypothetical tax will be
recomputed to reflect the actual facts and final Covered Amounts for the year
("final hypothetical tax"), and the difference between the retained hypothetical
tax and the final hypothetical tax will be settled promptly thereafter by
payment from the Employee to the Company, if the final hypothetical tax exceeds
the retained hypothetical tax, or vice-versa, as the case may be. The Company
intends that all such payments shall be made no later than 60 days after the
final hypothetical tax has been determined; however, the timing of the actual
payment is dependent upon the Employee's prompt provision of all relevant data
and documentation that is reasonably necessary to compute the final hypothetical
tax.  Notwithstanding the foregoing sentence, in no event shall any such payment
from the Company be made after the last day of the Employee's taxable year that
follows the taxable year in which the related taxes are paid to the tax
authority.  The Company assumes full liability for the actual U.S. federal and
foreign individual income taxes on Covered Amounts during the Employee's
international assignment (excluding any tax liability incurred due to a
violation of Section 409A of the Code), whereas the Employee's ultimate tax
burden on Covered Amounts will be the final hypothetical tax.  The Employee
shall also be responsible for all actual U.S. and foreign income taxes and
social contribution taxes on all income which is not included in the definition
of Covered Amounts, including any income from equity compensation or any tax
liability resulting from a violation of Section 409A of the Code. The tax
equalization plan, as set forth in this Section 3(c), will apply to all years
during which the Employee is on an international assignment on behalf of the
Company and an additional subsequent period based on the carryover limit of
foreign taxes for purposes of the foreign tax credit calculation under the
Code.  The Employee will be responsible and liable for the submission of host
and home country tax returns.  For purposes of the Company's tax reimbursement
policy, upon the Company's request, the Employee agrees to personally provide
the Company with a copy of his completed tax return applicable to the years of
his international assignment.  The Company and Employee agree to consider, in
good faith, proposals that the other may have with regard to the implementation
of the tax equalization described in this Section 3(c), or another approach to
minimize the global tax burden of the Employee and the Company as a result of
the payments and compensation provided under this Agreement.
 
(d) Subject to this Section 3(d), the Company shall pay all or a portion of the
Base Salary, any Bonus, amounts due under Section 4 of this Agreement and any
other amounts due under this Agreement in United States dollars ("U.S.$").  Such
payments may be made in Chinese Yuan with the consent of the Employee.  In the
event such payments shall be made in Chinese Yuan, such payments shall be
converted into Chinese Yuan denominations based on the exchange rate between the
United States dollars and the Chinese Yuan in effect as of the close of the last
business day before the day the payment is due, in each case as the Company
shall reasonably determine.
 
4. Relocation Costs; Housing Allowance.
 
(a) The Company shall pay the actual reasonable costs and expenses incurred by
Employee relating to Employee’s relocation to the PRC.  Payment of any such
costs and expenses shall be made as soon as practicable following the Company's
receipt of documentation reasonably satisfactory to the Company substantiating
such costs and expenses.
 
(b) In the event the Company requests the Employee to transfer his location of
employment in the PRC outside the metropolitan area of Beijing, PRC, the Company
terminates this Agreement without Cause (as defined below) or the Agreement
expires under its own terms, then the Company will pay the actual reasonable
costs and expenses incurred by Employee relating to Employee’s relocation within
the PRC or relating to any move from the PRC to Houston, Texas, or any other
location as mutually agreed between Employee and Company.  Payment of such costs
and expenses shall be made as soon as practicable following the Company’s
receipt of documentation reasonably satisfactory to the Company substantiating
such costs and expenses.
 
(c) The Company agrees to pay a housing cost allowance of up to U.S.$60,000
during each Contract Year for actual costs incurred by Employee for housing
costs in the PRC, which shall be paid to Employee or Employee’s landlord, as the
case may be, monthly during each Contract Year.  Such housing cost allowance
shall be paid, at the option of the Company, to Employee or the landlord of
Employee's residence; and, at the option of the Company, any applicable lease
may be held in the Company’s name.
 
5. Vacation.  During the period of Employee's employment by the Company, the
Employee shall be entitled to receive seven weeks of non-vested vacation with
pay, plus the ten holidays established by the Company during each Contract Year.
 
6. Expense Reimbursement.  Employee shall be reimbursed by the Company in
accordance with the Company's business travel and expenditure policy for all
reasonable out-of-pocket disbursements incurred by Employee in connection with
the performance of his services under this Agreement, including but not limited
to expenses incurred under Section 3(b), Section 4(a) and travel expenses for
business purposes.  Such reimbursement shall be made by the Company as soon as
reasonably practical following the Company's receipt of a reimbursement request
by the Employee in accordance with the Company's business travel and expenditure
policy.
 
7. Termination and Payments Upon Termination.
 
(a) Employee or the Company may terminate this Agreement for any reason or for
no reason at all by providing the other party with notice of termination as
provided in Section 7(c).  The Company shall pay Employee his Base Salary and
all other amounts, in each such case, actually earned, accrued or owing as of
the date of termination but not yet paid to Employee under Section 3 through the
date of termination; provided that if the Employee is terminated by the Company
without Cause (as defined below) after the Effective Date, then the Company
shall pay Employee a lump sum amount of U.S.$50,000 in the year in which he
experiences a Separation of Service (as such term is defined under Section 409A
of the Code) without Cause.  The payment of the lump sum amount under this
Section 7(a) shall be made on the earlier of the date ending on the expiration
of thirty days following the earlier of the date of the Employee's Separation of
Service or the death of the Employee; provided that notwithstanding the
foregoing, to the extent any payment under this Section 7(a) is "nonqualified
deferred compensation" and the Employee is considered a "Key Employee" of the
Company within the meaning of Section 409A of the Code and the Treasury
Regulations promulgated thereunder, then such payment shall be made on the date
ending on the expiration of sixth months and one (1) day following the date of
the Employee’s Separation from Service, or if earlier, the date of the
Employee’s death. For purposes of this Agreement a Key Employee means a
"specified employee" as described under Code Section 409A and as determined
under the policy adopted by the Company and its Parent.
 
(b) For purposes of this Agreement, "Cause" shall mean (i) Employee's gross and
willful misappropriation or theft of the Parent's, the Company's or their
respective subsidiary's funds or property, (ii) Employee's commission of any
fraud, misappropriation, embezzlement or similar act, whether or not a
punishable criminal offense, or Employee's conviction of or entering of a plea
of nolo contendere to a charge of any felony or crime involving dishonesty or
moral turpitude, (iii) Employee's material breach of this Agreement or failure
to perform any of his material duties owed to the Parent, the Company or their
respective subsidiaries, or (iv) Employee's commission of any act involving
willful malfeasance or gross negligence or Employee's failure to act involving
material nonfeasance.


(c) Any termination of this Agreement by the Company or by Employee shall be
communicated in writing to the other party before the date on which such
termination is proposed to take effect and, unless otherwise agreed to by the
Company and the Employee, shall be effective immediately upon such notice.
 
(d) From and after the termination of this Agreement by the Company or by the
Employee, the Employee agrees to do or cause to be done all other things and
acts, to execute, deliver, file and perform or cause to be executed, delivered,
filed and performed all other instruments, documents and certificates as may be
reasonably requested by the Company or are necessary, proper or advisable in
order to effect the removal, transition, substitution or modification of the
Employee as an officer, agent, affiliate, director, manager or authorized
representative of the Company or any other positions that the Employee holds
with the Parent, the Company or their respective subsidiaries.
 
(e) In order to receive the payments set forth in this Section 7, Employee must
first execute a separation agreement and release of all claims (other than the
benefits under this Section 7) in a form suitable to the Company.
 
8. Binding Agreement; Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of Employee and the Company and their respective
heirs, legal representatives and permitted successors and assigns.  If the
Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and the Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Employee, his beneficiaries or estate, shall be paid.
 
9. Dispute Resolution.  Any controversy or claim arising with regard to this
Agreement shall be settled by expedited arbitration in accordance with the
provisions of the Texas Arbitration Act. The controversy or claim shall be
submitted to an arbitrator appointed by the presiding judge of the Harris
County, Texas Judicial District Court. The decision of the arbitrator shall be
final and binding upon the parties hereto and shall be delivered in writing
signed by the arbitrator to each of the parties hereto. Any appeal arising out
of the ruling of any arbitrator shall be determined in a court of competent
jurisdiction in Houston, Texas, or the federal court for Houston, Texas, and
each party waives any claim to have the matter heard in any other local, state,
or federal jurisdiction.  The prevailing party in the arbitration proceeding or
in any appeal shall be entitled to recover attorney's fees, court costs and all
related costs from the non-prevailing party.
 
10. Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations and to the
extent that any performance is required following termination of this
Agreement.  Without limiting the foregoing, Section 7 through 22 shall expressly
survive the termination of this Agreement.
 
11. Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by Employee, his beneficiaries, dependents or
legal representatives without the Company's prior written consent; provided,
however, that nothing in this Section 11 shall preclude (a) Employee from
designating a beneficiary to receive any benefit payable hereunder upon his
death, (b) the executors, administrators or other legal representatives of
Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto or (c) the Company from assigning its rights and
obligations under this Agreement to the Parent without the consent of Employee.
 
12. Compliance with IRS 409A. It is the intent of this Agreement that no payment
to the Employee shall result in nonqualified deferred compensation within the
meaning of Section 409A of the Code and the Treasury Regulations promulgated
thereunder.  Accordingly, payments or reimbursements by the Company for expenses
incurred by the Employee that are set forth in Sections 4 and 6 above shall be
made no later than the last day of the Employee's taxable year following the
taxable year in which such expenses were incurred by the Employee.  However, in
the event that all, or a portion, of the payments set forth in this Agreement
meet the definition of nonqualified deferred compensation, the Company intends
that such payments be made in a manner that complies with Section 409A of the
Code and any guidance issued thereunder.  The Company shall be entitled to take
reasonable steps to fulfill this intent, including, but not limited to, making
any amendments to this Agreement as may be necessary to comply with the
provisions of Section 409A Code, in each case, without the consent of the
Employee.  Notwithstanding the foregoing, neither the Company nor the Parent
makes any representation that the benefits provided under this Agreement will be
exempt from Section 409A of the Code and makes no undertakings to preclude
Section 409A of the Code from applying to the benefits provided under this
Agreement.  In addition, the following delays of payment will not in and of
themselves constitute a violation of the deferral or distribution requirements
of Section 409A of the Code so long as such delays are based on the Company’s
reasonable understanding that such payment would:
 
(a) limit the ability of the Company to take a deduction under Section 162(m) of
the Code; provided payment shall be made at the earliest date at which the
Company reasonably anticipates that the deduction of the payment amount will not
be limited by application of Section 162(m) of the Code or by the end of the
calendar year in which the Employee terminates employment;
 
(b) violate the term of a loan agreement, or other similar contact, to which the
Company is a party and such violation will cause material harm to the Company;
provided payment shall be made at the earliest date at which the Company
reasonably anticipates that making such payment will not cause such violation or
such violation will not cause material harm to the Company; or
 
(c) violate U.S. federal securities laws or other applicable laws; provided
payment shall be made at the earliest date at which the Company reasonable
anticipates making the payment will not cause such violation.
 
13. Amendments to this Agreement.  Except for increases in the Base Salary,
Bonus and other compensation made as provided in Section 3 and amendments under
Section 12, this Agreement may not be modified or amended except by an
instrument in writing signed by the Employee and the Company.  No increase in
the Base Salary, Bonus or other compensation made as provided in Section 3 will
operate as a cancellation or termination of this Agreement.
 
14. Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
 
15. Severability. If, for any reason, any provision of this Agreement is held
invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.
 
16. Notices.  All notices, requests and other communications under this
Agreement must be in writing and will be deemed duly delivered (a) when
delivered if delivered in person, (b) three days after being sent by registered
or certified mail, return receipt requested, postage prepaid, (c) one day after
being sent for next business day delivery, fees prepaid, via a reputable
nationwide overnight courier service, (d) on the date of confirmation of receipt
of transmission by facsimile or (e) on the date of the notice being sent by
e-mail at the e-mail address in the records of the Company, in each case to the
intended recipient as set forth below (or to such other address, facsimile
number, email address or individual as a party may designate by notice to the
other parties):
 


 

 
 

--------------------------------------------------------------------------------

 

If to Company:
 
Far East Energy (Bermuda), Ltd.
c/o Far East Energy Corporation
363 North Sam Houston Parkway East
Suite 380
Houston, Texas 77060
Attention:  Chief Executive Officer
E-mail Address: MMcElwrath@fareastenergy.com
Facsimile: 832-598-0479


If to Employee:


Alex Yang
c/o Far East Energy (Bermuda), Ltd.
Room 806-811 Floor 8 Tower A
Tian Yuan Gang Center
C2 North Road, East 3rd Ring Road
Chauyang District
Beijing, 100027, P.R. of China
E-mail Address:  ayang@fareastenergy.com


or to such other address, facsimile number or e-mail address in the records of
the Company at the time of such notice, request or communication.


17. Headings.  The headings of sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
 
18. Governing Law.  This Agreement has been executed and delivered in the State
of Texas, and its validity, interpretation, performance and enforcement shall be
governed by the laws of Texas, without giving effect to any principles of
conflicts of law.
 
19. Withholding.  All amounts paid pursuant to this Agreement shall be subject
to withholding for taxes (federal, state, local or otherwise) to the extent
required by applicable law.
 
20. Counterparts.  This Agreement may be executed in counterparts, each of
which, when taken together, shall constitute one original Agreement.
 
21. No Conflicts.   Each of the Company and Employee represents and warrants to
the other party that neither the execution, delivery and performance by the such
person of this Agreement will conflict or be inconsistent with or result in any
breach of any of the terms, covenants, conditions or provisions of, any
agreement to which such person is a party or which it or he may be subject.
 
22. Amendment and Restatement.  This Agreement constitutes an amendment,
modification and restatement of the Prior Agreement.  This Agreement contains
the entire understanding between the parties hereto and supersedes any prior
employment agreement between the Parent or any predecessor of the Parent and
Employee, including the Prior Agreement, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Employee of a
kind elsewhere provided and not expressly provided for in this Agreement.
 


IN WITNESS WHEREOF, the Company has caused its duly authorized officer and
directors to execute and attest to this Agreement, and Employee has placed his
signature hereon, dated this 10th day of September, 2008.


COMPANY:


FAR EAST ENERGY (BERMUDA), LTD.


 
By: /s/ Phil A. Christian
Name: Phil A. Christian
Title:   President


 
 
 
EMPLOYEE:


 
By: /s/ Zhengdong "Alex" Yang
       Dr. Zhendong "Alex" Yang





 
 

--------------------------------------------------------------------------------

 
